DETAILED ACTION
The Amendment filed 03/26/21 has been entered.  Claims 1-13 and 20 are currently pending, with claims 14-19 being cancelled.  In light of the claim amendments, all previous 112 and 103 rejections are withdrawn.  However, revised 103 rejections of claims 1-2, 10-13 and 20 are detailed below.  Claims 3-9 contain allowable subject matter.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Wilke in view of Dixon
Claims 1-2, 10-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilke (U.S. Patent No. 5,588,510) in view of Dixon (GB 2262971) (cited by Applicant).  Wilke is directed to a variable shock absorber.  See Abstract.  Dixon is directed to a shock absorber as well.  See Abstract. 
Claim 1: Wilke discloses a damper [Figs. 1, 2] comprising: an inner tube (8) extending longitudinally between a first inner tube end and a second inner tube end; a piston (3) slidably disposed within the inner tube defining a first working chamber (11) and a second working chamber (12); an outer tube (7 or 2) disposed around the inner tube, the outer tube extending longitudinally between a first outer tube end and a second outer tube end, the first working chamber arranged in fluid communication with a fluid transport chamber (10) disposed between the inner tube and the outer tube; a collector chamber (5) positioned outside of the outer tube; an intake valve assembly (at 16) positioned within the outer tube and including at least one intermediate chamber (space between 19 and 16) disposed in direct fluid communication with the collector chamber and the second working chamber and at least one intake valve (16) that controls fluid flow through the intake valve assembly between the at least one intermediate chamber and the fluid transport chamber [see Fig. 2 (via 17)].  See Fig. 2.
While Wilke discloses an accumulation chamber (9), it does not disclose the specifics recited, including a “sleeve” with a “floating piston” defining a “pressurized chamber.” Dixon discloses a damper [Fig. 1] with a piston (15) defining working chambers (1) in an inner tube, an outer tube (2) and fluid transport chamber (40) therebetween, with an intake valve assembly (4), wherein there is an accumulator insert (200-204) comprising an accumulator sleeve (204) positioned inside the outer tube and extending between the second outer tube end and the intake valve assembly, a floating piston (202) slidably disposed in the accumulator sleeve between the intake valve assembly and the second outer tube end, and a pressurized chamber (200) positioned longitudinally between the floating piston and the second outer tube end, the pressurized chamber containing a pressurized fluid that operates to bias the floating piston towards the intake valve assembly such that an accumulation chamber (space above 202) is defined between the intake valve assembly and the floating piston, wherein the accumulation chamber is arranged in fluid communication with the collector chamber (60).  See Fig. 1. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to include these accumulator features because the use of a floating piston biased by a pressurized chamber in an accumulator is well known and widely used in the art.  Wilke discloses an accumulator chamber that surrounds the piston-cylinder arrangement, as compared to one that is axially above/below it, which is simply a design choice based on factors such as size constraints.  As for the inclusion of a “sleeve,” this is also a design choice, permitting ease in replacement of an accumulator due to the separability of parts.  It is also known in the art to employ this feature.  See, e.g., DE 10 2014 220 720 (sleeve 10 in Fig. 1); US 2018/0031071 (accumulator sleeve within outer tube 123 in Fig. 1). 
Claim 2: Wilke discloses that the accumulation chamber (9) is arranged in fluid communication with the collector chamber (5) via an accumulator port (19) in the outer tube.  See Fig. 2.  Dixon discloses at least one aperture (at top of 204, below 4) in the accumulator sleeve that is arranged in fluid communication with the accumulator port (port in 2 for 60, 65).  See Figs. 1, 2. 
Claim 10: Dixon discloses that the accumulator sleeve includes a closed end and an open end that abuts the intake valve assembly such that the intake valve assembly.  Dixon does not show that the closed end abuts the second outer tube end, but this is merely a design choice to secure the sleeve in the outer tube – either by crimping, as employed here, or clamping as recited in the claims.  This modification would be obvious since it’s a simple substitution, ultimately achieving the same objective. 
Claim 11: Dixon discloses that the open end of the accumulator sleeve has an inwardly tapering rim (204) and wherein the at least one aperture is positioned along the inwardly tapering rim of the accumulator sleeve.  See Fig. 1. 
Claim 12: Wilke discloses aligning the accumulator port (19) in the outer tube with a port connected to the accumulator chamber (9).  See Fig. 1.  Hence, upon modifying to include the accumulator sleeve of Dixon, this feature would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention, since it provides direct and immediate fluid communication between the collection chamber and accumulation chamber.   
Claim 13: Dixon discloses that the floating piston is preassembled inside the accumulator sleeve and the accumulator sleeve is arranged in a slip fit with the outer tube and applies a preload on the intake valve assembly.  See Fig. 1.  Note: assembling methodology is not a structural limitation. 
Claim 20: see claim 1 above.  Wilke further discloses a first control valve (20) externally mounted to the outer tube, the first control valve having a first control valve inlet that is arranged in fluid communication with the fluid transport chamber and a first control valve outlet that is arranged in fluid communication with the collector chamber; a second control valve (21) externally mounted to the outer tube, the second control valve having a second control valve inlet that is arranged in fluid communication with the at least one intermediate chamber and a second control valve outlet that is arranged in fluid communication with the collector chamber.  See Fig. 1. 

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        March 31, 2021